IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 01-10130
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                      OSVALDO SANCHEZ GARCIA,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                         (3:00-CR-83-11-H)
_________________________________________________________________
                          October 15, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Osvaldo Sanchez Garcia appeals his convictions for conspiracy

to possess, and possession, with intent to distribute narcotics,

see 18 U.S.C. § 2, 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846,

asserting that the evidence was insufficient.

     Because Garcia did not renew his motion for judgment of

acquittal at the close of all the evidence, we need only determine

whether there was a “manifest miscarriage of justice”, which “would

exist only if the record is devoid of evidence pointing to guilt”.

United States v. Hinojosa, 958 F.2d 624, 628 (5th Cir. 1992)




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
(quoting United States v. Robles-Pantoja, 887 F.2d 1250, 1254 (5th

Cir. 1989)).

     The trial testimony indicated that Garcia’s coconspirators

left him alone in a hotel room with a large quantity of cocaine.

See United States v. Garcia-Flores, 246 F.3d 451, 455 (5th Cir.

2001); United States v. Arzola-Amaya, 867 F.2d 1504, 1512-13 (5th

Cir. 1989), cert. denied, 493 U.S. 933 (1989).               He was present in

the hotel room and witnessed his coconspirators test the cocaine

supply    and   turn   it    into   crack.     Garcia   was    present      during

negotiations for a drug deal.             Moreover, a jury reasonably could

have concluded from the testimony of Leopoldo Camacho Perez that

Garcia participated in the negotiation process.              See United States

v. Dean, 59 F.3d 1479, 1488-89 (5th Cir. 1995), cert. denied, 516
U.S. 1064 (1996), and cert. denied, 516 U.S. 1082 (1996). Finally,

an Agent from the Drug Enforcement Agency testified that secretly

recorded telephone conversations indicated that Garcia was the

source of the cocaine supply.

     In short, the record is not devoid of evidence pointing to

guilt; far from it.         In fact, the evidence was adequate to support

Garcia’s conviction.         See United States v. Gonzales, 121 F.3d 928,

935-36 (5th Cir. 1997), cert. denied, 522 U.S. 1063 (1998), and

cert.    denied,   522 U.S. 1131   (1998);   United    States   v.    Pena-

Rodriguez, 110 F.3d 1120, 1123-24 (5th Cir. 1997), cert. denied,

522 U.S. 819 (1997).

                                                                   AFFIRMED